Per Curiam.
The by-laws of the association provided that a member who was six months in arrears in his payments should be entitled to written notice calling his attention to the fact that he would be stricken from the rolls in case he did not with in thirty days thereafter pay his dues. No such notice was served upon the deceased. Calling at his place of residence and learning that he had removed therefrom was not a sufficient foundation upon which to base the proceedings for expulsion. Notwithstanding these proceedings, he continued a member, never having been lawfully expelled, and, upon his death, his widow became entitled to the benefits.
Judgment affirmed.*

 The judgment entered upon this decision was affirmed by the court of appeals February 1st, 1881 (see 84 N. Y. 38).